MEMORANDUM **
Arshaluys Piruzyan, a native and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s (‘TJ”) denial of his application for asylum, withholding of removal, and for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination based on implausible testimony regarding the KGB, the submission of a document that is likely false, and inconsistencies regarding political activity in his home town. See id. at 1042-43.
Because petitioner failed to demonstrate that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Petitioner also fails to establish a CAT claim because he did not show that it was more likely than not that he would be tortured if he was returned to Armenia. See Kamalthas v. INS, 251 F.3d 1279, 1283 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 316-3.